DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12-23-2021 has been entered.
 
Claim Rejections - 35 USC § 112 – Withdrawn
In light of Applicant’s amendments and Remarks, the previous rejection of claim 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-9, 11-12, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim (US Patent No. 5,388,280) in view of Curtis et al. (US Patent Publication No. 2003/0229937) and Payziev (US Patent Publication No. 2013/0338556).
Re. claim 1, Sim discloses a toilet bowl ventilation system, comprising: 
a toilet including a base and a bowl (see Figure 1); 
a housing (34), the housing having a top, a bottom, and sidewalls defining an enclosed space (see Figure 3); 
a ventilation inlet (54) in gaseous communication with the enclosed space of the housing (see Figure 3); 
a ventilation outlet (35) in gaseous communication with the enclosed space of the housing (see Figure 3); 
a fan (46 and 47) positioned within the enclosed space of the housing (see Figure 3), the fan operable to move air from the ventilation inlet through the enclosed space of the housing to the ventilation outlet in response to receiving power (see col. 4, lines 61-68); and 
a controller (60) for selectively providing power to the fan.
	While Sim appears to show the housing being at least partially provided in a cavity (See Figure 1), it does not explicitly recite the presence of a cavity or a seat assembly disposed over the bowl and connected with the toilet.
	Curtis teaches that it is old and well known in the art of toilet ventilation to provide an interior cavity (34) in the base of the toilet (see Figures 10 and 12) for the purpose of concealing a ventilation device (15)(see Figures 10 and 12).

Payziev teaches that it is old and well known in the art of toilet ventilation to provide a seat assembly disposed over the bowl and connected with the toilet, the seat assembly including a toilet seat (14) including an attachment end (at the rear of the seat) and a lower surface (the bottom surface as seen in Figures 1 and 2) configured to face the toilet bowl and a body (shown generally as 12) hingedly connected to the attachment end of the toilet seat (via 16, see paragraph 0035), the body including an upper surface shaped complementary to the lower surface of the toilet seat proximate to the attachment end (see Figure 1), a bottom surface having one or more intake inlets (30, see Figures 1 and 2), and side body walls defining an enclosure (see Figures 3-4 and 6), wherein the upper surface of the body extends under the lower surface of the toilet seat proximate to the attachment end to define a channel in gaseous communication with the one or more intake inlets (see Figure 2).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sim by including the seat assembly as taught by Payziev wherein the intake inlet of the seat assembly is connected to the ventilation inlet and the fan operable to move air from the intake inlet to the ventilation 
Re. claim 5, Sim further discloses a toilet bowl ventilation system, further comprising: an output ventilation hose (35) in gaseous communication with the ventilation outlet (see Figures 1 and 3).
Re. claim 8, in making the combination of Sim-Curtis- Payziev as recited in the claim 1, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to position the housing of Sim entirely within the cavity as taught by Curtis to hide the entire housing from view giving the toilet a cleaner more antithetically pleasing look and aid in preventing the entire ventilation device from becoming damaged through impact with outside forces and since it has been held that rearranging parts of an invention involves only routine skill in the art.  MPEP 2144.04 (VI).	
Re. claim 9, Sim further discloses a toilet bowl ventilation system, wherein the toilet includes a water tank (63), and wherein the water tank is configured to be disposed against a wall when the toilet is installed (inherently disclosed as there is no limiting structure preventing the tank from being disposed against the wall).
Re. claim 11, Sim further discloses a toilet bowl ventilation system, wherein the housing secured to the toilet (see Figure 1) and within the combination of Sim-Curtis as recited above teaches the housing being in the interior of the cavity, however, Sim does not explicitly recite the housing being releasably secured.
Nevertheless, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the housing of Sim 
Re. claim 12, Sim further discloses a toilet bowl ventilation system, wherein the fan is in direct gaseous communication with the ventilation outlet (see Figure 3).
Re. claim 21, Sim further discloses a toilet bowl ventilation system, wherein the toilet includes outflow plumbing (19 and 20), and wherein the output ventilation hose (35) is in gaseous communication with the outflow plumbing (see Figure 1).

Claims 3, 5, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim, Curtis, and Payziev as applied to claim 1 and further in view of Chavez (US Patent Publication No. 2015/0292189).
Re. claim 3, Sim further discloses a tube (33) in gaseous communication with the one or more intake inlets and the ventilation inlet (see Figure 1), however, does not explicitly recite that the tube is a hose.
Chaves teaches that it is old and well known in the art of toilet bowl ventilation systems to further comprise: a first ventilation hose (14, see paragraph 0024) in gaseous communication with the one or more intake inlets and the ventilation inlet (see Figure 2 and paragraph 0024).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sim by utilizing a hose instead as taught by 
Re. claim 5, Sim further discloses an output ventilation tube (35) in gaseous communication with the ventilation outlet (see Figures 1 and 3), however, should the tube not be construed to be a hose, Chaves teaches that it is old and well known in the art of toilet bowl ventilation systems to further comprise: an output ventilation hose (22, see paragraph 0028) in gaseous communication with the ventilation outlet (see Figure 2 and paragraph 0028),
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sim by utilizing a hose instead of a tube as taught by Chaves to provide easy and flexibility during the installation by not rigidly connecting the ventilation outlet to the gas exit.
Re. claim 21, Sim further discloses a toilet bowl ventilation system, wherein the toilet includes outflow plumbing (19 and 20), and wherein the output ventilation hose (35) is in gaseous communication with the outflow plumbing (see Figure 1), however, should the tube not be construed to be a hose, Chaves teaches that it is old and well known in the art of toilet bowl ventilation systems to further comprise: an output ventilation hose (22, see paragraph 0028) in gaseous communication with the ventilation outlet (see Figure 2 and paragraph 0028),
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sim by utilizing a hose instead of a tube as taught by Chaves to provide easy and flexibility during the installation by not rigidly connecting the ventilation outlet to the gas exit.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim, Curtis, and Payziev as applied to claim 1 and further in view of Happe (US Patent No. 6,016,576).
Re. claim 4, Sim does not explicitly recite a seat assembly comprising one or more buttons to selectively control power to the fan.
Happe teaches that it is old and well known in the art of toilet bowl ventilation systems to provide a button (18) on a seat assembly (see Figures 3 and 7) to selectively control power to the fan (see col. 3, lines 37-47).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sim by including the seat mounted button as taught by Happe to provide automated functionality of the device ensuring the user never forgets to turn on or off the fan.
Re. claim 6, Sim does not explicitly recite a seat assembly comprising one or more sensors.
Happe teaches that it is old and well known in the art of toilet bowl ventilation systems to provide a sensor (18) positioned on the seat assembly (see Figures 3 and 7) the sensor operable to provide an activation signal to a controller (see Figure 13) indicative of a presence of a body on the toilet seat (see col. 3, lines 37-47), wherein the controller is operable to provide power to the fan when the activation signal indicates that the body is present on the toilet seat (see col. 3, lines 37-47).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sim by including the seat mounted button .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim,  Curtis, and Payziev as applied to claim 1 and further in view of Sanstrom (US Patent No. 4,365,361).
Re. claim 7, Sim appears to disclose a housing (34) wherein one or more of the top, bottom, and side walls are selectively removable for accessing the enclosed space (via bolts 30), however, Sim does not explicitly recite the removability of any of the walls.
Sanstrom teaches that it is old and well known in the art of toilet bowl ventilation systems to provide one or more of the top, bottom, and side walls are selectively removable for accessing the enclosed space (col. 2, lines 37-42).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sim to one of the top, bottom or sidewalls selectively removable to allow maintenance to be performed on the fan.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim, Curtis, and Payziev as applied to claim 1 and further in view of Ware (US Patent No. 6,678,900).
Re. claim 10, Sim does not explicitly recite a type of fan used therein.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the fan of Sim for a squirrel cage fan as taught by Ware through simple substitution of one known element for another to obtain the predictable results of providing adequate air movement for odor removal.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim, Curtis and Payziev as applied to claim 1 and further in view of Pokras (US Patent No. 3,068,490).
Re. claim 9, should the tank of Sim somehow be shown not to be configured to be disposed against a wall, Pokras teaches that it is old and well known in the art of toilets to provide the toilet with a tank (2) configured to be disposed against a wall when the toilet is installed (See Figures 3 and 6).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sim to include the toilet tank of Pokras to allow the toilet to be installed in such a way as to maximize the floor space of a bathroom into which the toilet is installed.


Claim(s) 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavez (US Patent Publication No. 20150292189) in view of Payziev (US Patent Publication No. 2016/0338556).
Re. claim 13, Chavez discloses a toilet bowl exhaust system, comprising: 
a housing (36), capable of being received in an interior cavity of a toilet, the housing having a top, a bottom, and sidewalls defining an enclosed space (see Figures 1-2 and 5); 
a ventilation inlet (14) including a housing end and a toilet end terminating proximate to the toilet (See Figure 2) and the housing end terminating at the enclosed space of the housing (see Figures 2 and 5) wherein the toilet end is in gaseous communication with the one or more intake inlets of the seat assembly (see Figures 1-2 and 5); 
a ventilation outlet (20) including an outlet housing end (see Figure 5) and an outlet evacuation end (see Figure 5), the housing end terminating at the enclosed space of the housing (see Figure 5) and the evacuation end terminating a distance away from the housing end (see Figures 1-2 and 5);
a fan (38) positioned within the enclosed space (see Figure 5), the fan operable to move air from the one or more intake inlets of the seat assembly to the ventilation inlet through the enclosed space to the ventilation outlet in response to receiving power (see col. 4, lines 61-68); and 
a controller (comprising at least 32 and 48) for selectively providing power to the fan;

Chavez, however, does not explicitly recite the body hingedly connected to an end of the toilet seat or the body of the seat assembly having an upper surface shaped complementary to the lower surface of the toilet seat proximate to the attachment end, a bottom surface having one or more intake inlets, and side body walls defining an enclosure, wherein the upper surface of the body extends under the lower surface of the toilet seat proximate to the attachment end to define a channel in gaseous communication with the one or more intake inlets.
Payziev teaches that it is old and well known in the art of toilet ventilation to provide a seat assembly disposed over the bowl and connected with the toilet, the seat assembly including a toilet seat (14) including an attachment end (at the rear of the seat) and a lower surface (the bottom surface as seen in Figures 1 and 2) configured to face the toilet bowl and a body (shown generally as 12) hingedly connected to the attachment end of the toilet seat (via 16, see paragraph 0035), the body including an upper surface shaped complementary to the lower surface of the toilet seat proximate to the attachment end (see Figure 1), a bottom surface having one or more intake inlets (30, see Figures 1 and 2), and side body walls defining an enclosure (see Figures 3-4 and 6), wherein the upper surface of the body extends under the lower surface of the toilet seat proximate to the attachment end to define a channel in gaseous communication with the one or more intake inlets (see Figure 2).

Re. claim 14, Chavez further discloses an inlet hose (14) in direct gaseous communication with the ventilation inlet (see Figures 1-2 and 5) and an output ventilation hose (22) in direct gaseous communication with the ventilation outlet (see Figures 1-2 and 5).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavez and Payziev as applied to claim 13 and further in view of Curtis et al. (US Patent Publication No. 2003/0229937).
Re. claim 22, Chavez further discloses a toilet odor exhaust system including an output ventilation hose (22), however, does not explicitly recite the output hose being in direct gaseous communication with an outflow plumbing of a toilet.
Curtis teaches that it is old and well known in the art of toilet ventilation systems to connect a ventilation outlet (82) in direct gaseous communication with an outflow plumbing of a toilet (see Figure 10).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to connect the output ventilation hose of Chavez to be in direct gaseous communication with an outflow plumbing of a toilet as taught by . 

Claims 13, 16-17, 19-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanstrom (US Patent No. 4,365,361) in view of Curtis et al. (US Patent Publication No. 2003/0229937) and Payziev (US Patent Publication No. 2016/0338556).
Re. claim 13, Sanstrom discloses a toilet bowl exhaust system, comprising: 
a housing (26), capable of being received in an interior cavity of a toilet, the housing having a top, a bottom, and sidewalls defining an enclosed space (see Figures 1-3); 
a ventilation inlet (44) including a housing end and a toilet end terminating proximate to the toilet (See Figures 2 and 3) and the housing end terminating at the enclosed space of the housing (see Figures 2 and 4) wherein the toilet end is gaseous communication with the one or more intake inlets of the seat assembly (see Figures 2-4); 
a ventilation outlet (90) including an outlet housing end (at the top of 82) and an outlet evacuation end (at the bottom of 82), the housing end terminating at the enclosed space of the housing (see Figure 4) and the evacuation end terminating a distance away from the housing end (the distance being the thickness of the plate, see Figure 4);
a fan (62) positioned within the enclosed space (see Figure 4), the fan operable to move air from the one or more intake inlets of the seat assembly to the ventilation 
a controller (see col. 3, lines 50-64) for selectively providing power to the fan;
Sanstrom further discloses a seat assembly configured to be connected with a toilet (see Figures 1 and 2), the seat assembly including a toilet seat (12) and a body (52) having one or more intake inlets (56).
Sanstrom does not explicitly recite a seat being hingedly connected to an end of the toilet seat or the body of the seat assembly having an upper surface shaped complementary to the lower surface of the toilet seat proximate to the attachment end, a bottom surface having one or more intake inlets, and side body walls defining an enclosure, wherein the upper surface of the body extends under the lower surface of the toilet seat proximate to the attachment end to define a channel in gaseous communication with the one or more intake inlets, although not positively recited, Sanstrom further does not explicitly recite an internal cavity of a toilet.
Curtis teaches that it is old and well known in the art of toilet ventilation to provide a base cavity (34) for the purpose of concealing a ventilation device (15)(see Figures 10 and 12).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sanstrom by providing the a base with extended side walls creating a cavity surrounding the housing as taught by Curtis to hide the housing from view, giving the toilet a cleaner more antithetically pleasing look and aid in preventing the ventilation device from becoming damaged through impact with outside forces.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Sanstrom by incorporating the seat assembly seat and body as taught by Payziev to eliminate the need for the seal strip 60 to be bridge the gap between the toilet seat and the toilet by contouring the seat to accept the body within the rear portion of the seat as seen in Figures 1 and 2 of Payziev.
Re. claim 16, Sanstrom further discloses a toilet odor exhaust system wherein one or more of the top, bottom, and side walls are selectively releasable for accessing the enclosed space (col. 2, lines 37-42).
Re. claim 17, in making the combination of Sanstrom-Curtis-Payziev as recited in the claim 13, it would have been obvious to one of ordinary skill in the art prior to the 
Re. claim 19, Sanstrom does not explicitly recite the housing being releasably secured in the interior cavity.
Nevertheless, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the housing of Sanstrom releasably secured to the toilet so that the ventilation device can be maintained or replaced, since it has been held that constructing a formerly integral structure in various elements involves only routing skill in the art.  See MPEP 2144.04(V)(C).
Re. claim 20, Sanstrom further discloses a toilet odor exhaust system wherein the fan is in direct gaseous communication with the ventilation outlet (see Figure 4).
Re. claim 22, Sanstrom further discloses a toilet odor exhaust system wherein the ventilation outlet (90) is configured to be in gaseous communication with an outflow plumbing of a toilet (see Figures 2 and 5).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sanstrom, Curtis, and Payziev as applied to claim 13 and further in view of Ware (US Patent No. 6,678,900).
Re. claim 18, Sanstrom does not explicitly recite a type of fan used therein.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the fan of Sanstrom for a squirrel cage fan as taught by Ware through simple substitution of one known element for another to obtain the predictable results of providing adequate air movement for odor removal.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bakhchadzyan (US Patent Publication No. 2008/0086799), is analogous because it discloses a toilet ventilation system with sensor for automatic control.
Bochnik (US Patent Publication No. 2014/0059750), is analogous because it discloses a toilet ventilation system with seat assembly comprising a body and seat wherein the body comprises at least one air inlet for the system.
Bruyere (US Patent No. 6,003,157) is analogous because it discloses a toilet ventilation system comprising a squirrel cage fan.
Caulder (US Patent Publication No. 2020/0141104), Lemieux (US Patent No. 4,993,083), Sanford (US Patent No. 2,329,221) are analogous because they disclose a toilet ventilation system housed entirely within a cavity of the toilet.
.

Response to Arguments
Applicant’s arguments, filed 12-23-2021, with respect to the 35 USC 112 rejections of claim 22 have been fully considered and are persuasive.  Therefor that rejection has been withdrawn.
Applicant’s arguments, filed 12-23-2021, with respect to the rejection(s) of claim(s) 1, 3-14, 16-22 under 35 USC 103 over the cited prior art have been fully considered and are persuasive in that the amended subject matter of claims 1 and 13 are taught in the previously recited combinations.  Therefore, those rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Payziev et al. (US Patent Publication No. 2016/0338556). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R SHAW whose telephone number is (571)272-3697. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN R SHAW/Primary Examiner, Art Unit 3754